Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 7, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Vendum Batteries, Inc. Reading, Berkshire, England To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Amendment No. 1 to Form S-1, Registration Statement Under the Securities Exchange Act of 1933, filed by Vendum Batteries, Inc. of our report dated March 30, 2011, relating to the consolidated financial statements of Vendum Batteries, Inc., a Nevada Corporation, as of and for the years ending December 31, 2010 and 2009 and for the period from November 16, 2009 (inception) to December 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, MI
